EXHIBIT 5 JOINT FILING AGREEMENT In accordance with Rule13d-1(k)(1)under the Securities Exchange Act of 1934, as amended, the undersigned hereby (i)agree to the joint filing with all other Reporting Persons (as such term is defined in the statement on Schedule13D described below) of a statement on Schedule13D (including amendments thereto) with respect to the Common Stock, par value $0.01, of Hi-Tech Pharmacal Co.,Inc. and (ii)agree that this Agreement be included as an Exhibitto such joint filing.This Agreement may be executed in any number of counterparts all of which taken together shall constitute one and the same instrument. AKORN, INC. Date: September 5, 2013 By: /s/ Joseph Bonaccorsi Name: Joseph Bonaccorsi Title: Senior Vice President, General Counsel and Secretary AKORN ENTERPRISES, INC. By: /s/ Joseph Bonaccorsi Name: Joseph Bonaccorsi Title: Secretary
